2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 1 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 2 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 3 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 4 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 5 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 6 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 7 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 8 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 9 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 10 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 11 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 12 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 13 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 14 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 15 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 16 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 17 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 18 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 19 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 20 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 21 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 22 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 23 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 24 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 25 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 26 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 27 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 28 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 29 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 30 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 31 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 32 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 33 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 34 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 35 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 36 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 37 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 38 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 39 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 40 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 41 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 42 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 43 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 44 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 45 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 46 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 47 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 48 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 49 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 50 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 51 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 52 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 53 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 54 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 55 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 56 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 57 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 58 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 59 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 60 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 61 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 62 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 63 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 64 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 65 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 66 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 67 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 68 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 69 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 70 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 71 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 72 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 73 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 74 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 75 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 76 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 77 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 78 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 79 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 80 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 81 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 82 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 83 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 84 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 85 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 86 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 87 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 88 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 89 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 90 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 91 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 92 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 93 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 94 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 95 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 96 of 97
2:21-cv-01034-BHH   Date Filed 06/24/21   Entry Number 23-3   Page 97 of 97
